State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 7, 2014                    518308
________________________________

In the Matter of the Claim of
   TERRI L. TWEEDIE,
                    Appellant.

COUNTY OF DELAWARE,                         MEMORANDUM AND ORDER
                      Respondent.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   June 9, 2014

Before:   Stein, J.P., Garry, Egan Jr., Lynch and Devine, JJ.

                             __________


      Pope & Schrader, LLP, Binghamton (Kurt Schrader of
counsel), for appellant.

      D. Jeremy Rase, County Attorney, Delhi, for County of
Delaware, respondent.

      Eric T. Schneiderman, Attorney General, New York City (Gary
Leibowitz of counsel), for Commissioner of Labor, respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed April 3, 2013, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because she refused an offer of suitable employment without good
cause.

      Claimant left her position as an investigator in the
employer's child protective unit and found other employment.
When that employment ended, she applied for unemployment
insurance benefits. Shortly thereafter, the employer offered
                              -2-                518308

claimant a new position as a caseworker at the same salary as her
previous employment. Claimant declined the offer, citing health
and child care reasons. The application for benefits was
initially denied, due to a determination that she had refused an
offer of suitable employment without good cause. Following
hearings, an Administrative Law Judge found that claimant had
demonstrated good cause for refusing the employment. The
Unemployment Insurance Appeal Board thereafter reversed and
sustained the initial determination denying benefits. Claimant
now appeals.

      We affirm. "A claimant who refuses to accept a job for
which he or she is reasonably suited by training and experience
will be disqualified from receiving unemployment insurance
benefits" (Matter of Schirra [Commissioner of Labor], 45 AD3d
1067, 1068 [2007] [internal quotation marks and citations
omitted]; accord Matter of Guido [Commissioner of Labor], 108
AD3d 919, 920 [2013]; see Labor Law § 593 [2]). Here, claimant
was offered a position for which she was qualified, but she
averred that she was advised by a nurse practitioner to refuse
the employer's offer due to claimant's anxiety over the time
commitment required of the job and a lack of child care.
However, the nurse practitioner testified that she did not advise
claimant as to what kind of job claimant should take, and that
her belief that claimant suffered from anxiety over her
employment was based upon claimant's subjective complaints.
Whether claimant had good cause to refuse the job offer presented
a factual issue for the Board to resolve (see Matter of Ruiz
[Commissioner of Labor], 70 AD3d 1098, 1099 [2010]; Matter of
Murphy [Ross], 82 AD2d 970, 970 [1981]), and inasmuch as
substantial evidence supports the Board's decision, we decline to
disturb it (see Matter of Niedert [Commissioner of Labor], 98
AD3d 1160, 1161 [2012]; Matter of Ruiz [Commissioner of Labor],
70 AD3d at 1098; Matter of Davis [Commissioner of Labor], 297
AD2d 851, 852 [2002]).


      Stein, J.P., Garry, Egan Jr., Lynch and Devine, JJ.,
concur.
                        -3-                  518308

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court